453 F.2d 1371
UNITED STATES of America, Plaintiff-Appellee,v.Leslie Eugene ALLEN and Vernon H. Crelia, Defendants-Appellants.
No. 71-2023 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 19, 1972.

Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.**



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


**
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)
The appellants were convicted and sentenced on a conspiracy count 18 U.S.C. Sec. 371 and two counts of endeavoring to injure a witness in violation of 18 U.S.C. Sec. 1503 in a case pending in the district court.  They contend that there was insufficient evidence to support the convictions.